24 So.3d 1277 (2009)
The JUSTICE ADMINISTRATIVE COMMISSION, A State Agency, Petitioner,
v.
James J. CONNOR, Esquire, Respondent.
No. 1D09-5107.
District Court of Appeal of Florida, First District.
December 31, 2009.
Christian D. Lake, for Petitioner.
James J. Connor, pro se, Appellee.
PER CURIAM.
We agree with petitioner, the Justice Administrative Commission ("JAC"), that the trial court departed from the essential requirements of the law in awarding respondent, court-appointed counsel, attorney's fees where the JAC was not served with respondent's motion for fees and where the trial court did not conduct a hearing on the motion. See § 27.5304, Fla. Stat.
Accordingly, we GRANT the petition for writ of certiorari, QUASH the order *1278 awarding fees, and REMAND for further proceedings.
BARFIELD, VAN NORTWICK, and CLARK, JJ., concur.